Citation Nr: 0826156	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected duodenal ulcer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an anxiety 
disorder.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision, by which the RO denied 
entitlement to the benefits sought herein.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO.  He then amended that request asking that the 
hearing take place via video teleconference.  In March 2008, 
he withdrew his hearing request altogether.  Accordingly, the 
Board will proceed with consideration of the veteran's claim 
based on the evidence of record.  See 38 C.F.R. § 20.704(e) 
(2007).  

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A PTSD-inducing stressor is not confirmed.

2.  The veteran's service-connected duodenal ulcer is 
manifested by no more than moderate symptomatology and no 
severe manifestations.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7305 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran received 
notification consistent with Dingess  in March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in October and December 2002 that 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's VA's respective 
duties for obtaining evidence.  

The VCAA duty to notify, however, has not been satisfied with 
respect to the notice elements set forth in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 
supra.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran was fully apprised of the relevant regulations in the 
statement of the case and expressed no confusion or lack of 
understanding during the long course of this appeal.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded relevant 
gastrointestinal examinations but not a VA PTSD examination.  
Such examination, however, is not required because there is 
no credible evidence of a PTSD-inducing stressor, without 
which service connection for PTSD cannot be granted, and the 
Board concludes that there is no reasonable possibility that 
a medical examination would serve to assist the veteran is 
establishing his claim. 38 U.S.C.A. § 5103A(a)(2), (d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, service personnel records, VA treatment 
records, and specified private medical records.  Furthermore, 
the veteran was afforded medical examinations in connection 
with his gastrointestinal claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected duodenal ulcer warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected duodenal ulcer has been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 7305.  38 C.F.R. § 4.114.  

Peptic ulcer disease is evaluated pursuant to Diagnostic Code 
7305, which mandates a 60 percent rating for severe symptoms 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

On January 2003 VA digestive conditions medical examination, 
the veteran reported taking over-the-counter medication to 
treat his gastrointestinal symptoms and that he saw a private 
physician approximately four times a year for treatment of 
his symptoms but indicated that he had never been seen by a 
specialist.  The veteran denied taking any prescription 
medication for his heartburn but stated that his stomach 
bothered him five days a week.  The veteran described 
manifestations to include nausea, occasional diarrhea, and 
pain of the mid epigastric area.  He also reported "gas and 
bloating."  The veteran assessed pain as a five on a scale 
of one to ten and indicated that pain rose to an eight on a 
scale of one to ten three or four times a month.  The 
examiner observed that the veteran appeared to be in great 
discomfort until the conclusion of the examination when he 
was told that he could get dressed.  At that time, no 
discomfort was apparent.  Objectively, certain portions of 
the examination were difficult to conduct because the veteran 
moaned with pain when touched.  The veteran did not, 
according to the examiner, exhibit similar groans and pained 
facial expressions when tucking in his shirt and applying 
pressure to the same areas that the examiner attempted to 
palpate.  The examiner diagnosed subjective and clinical 
findings consistent with the previous history of a duodenal 
ulcer and subjective complaints of a worsened duodenal ulcer.  
The examiner noted that the subjective complaints were 
suspect given that the veteran was not taking any 
prescription medication for his condition despite the fact 
that he consulted with his private physician every three 
months and because the veteran did not seek the advice of a 
gastroenterologist or stomach specialist.  The examiner noted 
that he found incomprehensible the fact that someone with 
allegedly severe pain failed to seek the counsel of a 
competent medical authority.  As well, the examiner noted 
that the veteran was taking Glucophage XR, a diabetes 
medication that could be responsible for his complaints of 
heartburn.  In any event, the examiner could not determine 
with any degree of certainty the extent to which the 
veteran's subjective complaints could be tied to a clinical 
diagnosis.

A January 2003 consultation with a VA gastroenterologist 
revealed normal bowel sounds, no tenderness, no distension , 
and that diarrhea was probably related to multiple gastric 
medication.

In July 2007, the veteran voiced complaints of abdominal pain 
and indicated symptoms such as nausea, vomiting, diarrhea, 
and bloating.  The examiner diagnosed gastropatresis and 
opined that it was due, most likely, to diabetic autonomic 
neuropathy.  

On October 2007 VA stomach disorders examination, the veteran 
was in no acute distress.  There was no epigastric tenderness 
and no hepatosplenomegaly.  Bowel sounds were normal.  There 
was a ventral hernia due to weakening of the abdominal 
muscles.  The examiner diagnosed moderate gastritis based on 
esophagogastroduodenoscopy with worsening symptoms that were 
chronic in nature.  

Applying the facts to the rating criteria, a 20 percent 
evaluation is not warranted because the veteran's 
symptomatology has never been objectively characterized as 
severe.  Thus, while the October 2007 examiner assessed 
moderate gastritis, he did not indicate any findings of 
severe manifestations, which must be present at least 
occasionally for a 20 percent evaluation to be warranted.  38 
C.F.R. § 4.114, Diagnostic Code 7305.  The Board observes 
that earlier medical evidence would not serve to increase the 
veteran's disability rating, as examiners either doubted the 
veteran's credibility in describing symptoms or attributed 
them to diabetes and/or medication related thereto.  The 
Board further notes that because the veteran's symptomatology 
does not seem to have fluctuated materially during the course 
of this appeal, a staged rating need not be discussed.  Hart, 
supra.

The Board has considered whether other potentially applicable 
diagnostic codes would yield a more favorable result and has 
concluded that they would not.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected duodenal ulcer has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection (PTSD)

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f).

If the PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post- traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Before induction into service, the veteran noted nervous 
trouble, and the examiner indicated that the veteran had been 
nervous since an automobile accident.  On the corresponding 
medical examination report completed in February 1966, 
however, the veteran was found to be psychiatrically normal.

Prior to separation from service in July 1968, the veteran 
indicated depression and excessive worry as well as nervous 
trouble.  Again, however, on the corresponding report of 
medical examination, he was found to be psychiatrically 
normal.

On December 1968 VA medical examination, the veteran 
complained of a nervous condition.  The examiner, however, 
did not render and psychiatric diagnosis and indicated 
instead that the veteran had normal reflexes and good 
coordination in the section of the report reserved for 
neurologic and psychiatric conditions.

The service personnel records show that the veteran was a 
personnel management specialist and reflect no disciplinary 
action or anything else that would appear to be out of the 
ordinary.

A January 1969 report of Dr. J. Gianakopoulos, M.D. indicated 
that he had been treating the veteran for conditions to 
include "nerves" and anxiety that manifested since the 
veteran's release from service.

On February 1971 VA medical examination, the veteran reported 
that he was nervous and tense.  No psychiatric diagnosis was 
made.

In June 2001, the veteran received diagnoses of major 
depressive disorder and a recurrent personality disorder when 
hospitalized pursuant to a suicide attempt.  The treatment 
notes do not suggest that the veteran discussed his time in 
service.

In late 2002, the veteran filled out a form regarding his 
claim of service connection for PTSD.  He indicated that the 
events leading to his PTSD included orders to go to Vietnam 
that were then cancelled, taking jungle training, a lack of 
understanding of military life, hospitalization for upper 
gastrointestinal tract bleeding, a "messed up" transfusion, 
lack of communication about the condition, and the stress of 
daily duties.  As to the approximately dates of the claimed 
stressors, the veteran indicated December 1966 to September 
1968, June to August 1967, and May and June of 1968.  He did 
not specify what happened in each period.  However, he stated 
that all the indicated stressors occurred at Ft. Jackson and 
Ft. Knox.  Finally, the veteran asserted that although he 
could identify nobody specifically, his duties included 
typing orders for others to go to Vietnam.  He worried about 
how many would be killed or return in a bad state.  Indeed, 
he asserted that to this day, when viewing the names of the 
war dead etched into the Vietnam Memorial, he wondered how 
many he "helped send."  

In a December 2002 written statement, the veteran maintained 
that he had nightmares of the MPs showing up at his door and 
nightmares about typing orders for fellow soldiers to be sent 
to Vietnam.  

In June 2003, the veteran was referred for a PTSD evaluation.  
At that time, he indicated that he was seeking service 
connection for PTSD based upon sexual assault but indicated 
that he did not want his wife to know of it.  He stated that 
he quit after his first year at a Baptist college because he 
"felt dirty and unworthy of being a minister" due to prior 
sexual abuse.  He worked briefly in the insurance industry 
and then began his lifelong career as a debt collector.  He 
stopped working in 2001 due to mental problems that began in 
1996.  The veteran stated that he was not sent to Vietnam 
despite prior orders due to his commander's satisfaction with 
his work.  Regarding sexual trauma, the veteran related that 
he was sexually abused from ages eight to 11 by older men 
hired to work on the family farm.  He also described being so 
intensely uncomfortable with the sexual banter in the 
barracks that he arranged for his wife to move to Florida so 
that he could get an apartment off base.  He then asserted 
that he was abused by a sergeant in the motor pool and 
serially raped by this man and some others.  The sergeant 
threatened to expose the veteran and to have him raped again.  
In order to avoid this eventuality, the veteran agreed to 
have sexual relations with the sergeant only.  This went on 
for approximately a year.  The examiner noted that during his 
period of service, the veteran worked as a personnel 
management specialist in Ft. Jackson, as stated in the DD 
Form 214.  The examiner observed obvious cognitive and 
emotional impairment, and although the veteran did not appear 
to be engaged in intentional exaggeration or fabrication, it 
was impossible to assess whether his reports of sexual abuse 
were real.  The examiner did not diagnose PTSD.  Rather, she 
deferred an Axis I diagnosis and suspected possible dementia 
and personality changes due to general medical condition.

In August 2003, a VA physician diagnosed major depressive 
disorder and PTSD by history.

In May 2004, the veteran's wife wrote that early in service, 
the veteran began to be withdrawn and distant after his 
orders to go to Vietnam were "deleted."  She also spoke of 
the gastrointestinal bleeding in service and subsequent 
treatment in service, in which a nurse missed a vein.  

A VA mental health practitioner diagnosed major depressive 
disorder and PTSD in May 2004.

An undated letter from Dr. M.A. Smith, M.D. received in July 
2004 reflects that the veteran was receiving psychiatric 
counseling for chronic depression and anxiety and that during 
treatment, he spoke of sexual assault at gunpoint during 
service and extended emotional conflict regarding the 
processing of soldiers to go to Vietnam.  He apparently felt 
shame and guilt as a result, particularly because he did not 
go to combat areas.  The physician observed post-traumatic 
symptoms.

In a voluminous letter dated in March 2005, the veteran 
provided an exhaustive description of his time in service.  
Among other topics, he spoke of the immature pranks of his 
comrades, extensive ruminations about why his orders to go to 
Vietnam were withdrawn, and that his time in service was just 
not the same after that.  He also spoke of how in September 
1967 he came to meet one [redacted], also known as Sarge, 
who participated in and helped facilitate a sexual assault on 
the veteran by multiple unnamed men; the veteran described 
this incident in explicit detail.  He then explained why he 
agreed to pursue continued homosexual relations with Mr. 
[redacted].  At some point, Mr. [redacted] pointed a gun at the 
veteran's temple and raped him.  Subsequently, the veteran 
spoke of the misdirected needle during his hospital stay.

During a June 2005 VA psychotherapy session, the veteran 
refused to talk about the rape.  The examiner, who was 
familiar with the veteran, diagnosed PTSD.

A July 2006 VA psychiatric progress note indicated a 
diagnosis of PTSD based on sexual assault.

While there is inconsistent evidence regarding the nature of 
the veteran's psychiatric condition, the Board acknowledges 
that the veteran suffers from PTSD because, the evidence 
being at least in relative equipoise, the benefit of the 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

As detailed above, however, a diagnosis of PTSD is 
insufficient for the granting of service connection for that 
disability.  Underlying a grant of service connection for 
PTSD is the existence of a confirmed stressor.  38 C.F.R. 
§§ 3.303, 3.304.  The service medical records and service 
personnel records contain no diagnosis of PTSD and no 
obviously apparent evidence consistent with the claimed 
sexual assault or assaults that underly the veteran's claim 
of service connection for PTSD.  Other than the veteran's 
claims, which were not always fully credited by mental health 
practitioners, there is absolutely no evidence corroborating 
a sexual assault.  The veteran himself asserts that he told 
nobody and that he did not report the incident to military 
police or tell his wife.  The service records reflect no 
disciplinary action, changes in behavior, referral for mental 
health treatment, or other indicia that the veteran had 
suffered from any affects that would be consistent with the 
aftermath of brutal and ongoing sexual assaults.  Moreover, 
although the veteran provided the name of the primary 
perpetrator of the attacks, there is no way after the passage 
of decades, to confirm that the alleged incidents took place.  
There is no record or suggestion of them, and the named 
perpetrator, if located, would likely be reluctant to confess 
to heinous crimes.  Thus, there being no way to verify and 
confirm the alleged stressor, service connection for PTSD 
based on sexual assault is denied.  38 C.F.R. § 3.304(f)(3).

The veteran also claimed that stressors such as not being 
sent to Vietnam, serving orders for others to be sent to 
Vietnam, the daily stress of military life, and a "messed 
up" transfusion brought on his PTSD.  Assuming arguendo, 
that the foregoing "stressors" are sufficient for a 
diagnosis of PTSD, the veteran is not shown to be competent 
to render medical opinions, and the Board cannot credit his 
assertions regarding the origins of his PTSD.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In any event, there is 
no competent medical opinion of record indicating that the 
veteran suffers from PTSD due to the stressors enumerated in 
late 2002.  Thus, service connection for PTSD based upon 
these claimed stressors cannot be granted.  38 C.F.R. 
§§ 3.303, 3.304.

Pursuant to a comprehensive review of the evidence, there is 
no evidence in corroboration of the veteran's claims in-
service sexual assaults and no opinion suggesting that other 
claimed stressors brought about his PTSD.  As such, this is a 
case where the preponderance of the evidence weighs against 
the veteran's claim.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.


ORDER

An increased rating for the veteran's service-connected 
duodenal ulcer is not warranted.

Service connection for PTSD is denied.


REMAND

The veteran is claiming entitlement to service connection for 
anxiety, and the record indicates that the condition likely 
existed on entry into service.  In that case, service 
connection can only be granted on the basis of aggravation.  
See 38 C.F.R. § 3.306 (2007).  As such, a VA psychiatric 
examination is necessary in order to determine whether the 
veteran suffers from anxiety, whether anxiety existed on 
entry into service, and if so, whether the veteran's anxiety 
underwent aggravation during such service and whether any 
aggravation found was beyond the expected course of the 
disability.  If the examiner determines that anxiety did not 
exist on entry into service, the examiner should opine 
regarding the etiology of the veteran's anxiety if indeed it 
is currently diagnosed.  A rationale for all opinions should 
be provided, and a resort to speculation should be avoided.  
The examiner must review the record in conjunction with the 
examination.

A review of the record reveals that the veteran was not 
advised of the means by which to establish service connection 
based upon aggravation.  See 38 C.F.R. § 3.306.  Thus, a 
corrective VCAA notice that explains the foregoing must be 
provided.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice that provides information regarding 
the establishment of service connection 
based upon aggravation under 38 C.F.R. 
§ 3.306.

2.  Schedule a VA psychiatric examination 
to determine (1) whether the veteran 
currently suffers from anxiety, (2) 
whether anxiety existed on entry into 
service, and if so, (3) whether the 
veteran's anxiety underwent aggravation 
during such service and whether any 
aggravation found was beyond the expected 
course of the disability.  (4) If the 
examiner determines that anxiety did not 
exist on entry into service, the examiner 
should opine regarding the etiology of the 
veteran's anxiety if it is currently 
diagnosed.  A rationale for all opinions 
should be provided, and a resort to 
speculation should be avoided.  The 
examiner must review the record in 
conjunction with the examination.

3.  Readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


